

[bristow5.jpg]

Exhibit 10.3 - Form of Performance Cash Award Letter


June xx, 2009


[Name]
[Location]


Dear [Name]:


Bristow Group Inc. (the “Company”) hereby awards to you effective as of the date
hereof  (“Award Date”) a Performance Cash Award which represents the opportunity
for you to receive up to $____________, which is 200% of your target award of
$_____________,upon the Company’s achievement of a performance goal over a
specified performance period. This award is made in accordance with the Bristow
Group Inc. 2007 Long Term Incentive Plan (the “Plan”).


Your Performance Cash Award is more fully described in the attached Appendix A,
Terms and Conditions of Employee Performance Cash Award (which Appendix A,
together with this letter, is the “Award Letter”). Any capitalized term used and
not defined in the Award Letter has the meaning set forth in the Plan. In the
event there is an inconsistency between the terms of the Plan and the Award
Letter, the terms of the Plan control.


The amount of cash you may earn will be determined based upon the Company’s
achievement of a performance goal during the three year period following the
Award Date as described in Appendix A.  


Your Performance Cash Award is subject to the terms and conditions set forth in
the enclosed Plan, the Prospectus for the Plan, this Award Letter and any rules
and regulations adopted by the Compensation Committee of the Company’s Board of
Directors in accordance with the terms of the Plan. Note that in most
circumstances, the amount to be paid to you pursuant to your Performance Cash
Award will be taxable compensation income to you when paid. You should closely
review Appendix A and the Plan Prospectus for important details about the tax
treatment of your Performance Cash Award.


This Award Letter, the Plan, and any other attachments should be retained in
your files for future reference.


Congratulations on your award.


Very truly yours,


Hilary S. Ware
Vice President Global Human Resources
Enclosures
 
 
 
Bristow Group Inc.
2000 West Sam Houston Parkway South, Suite 1700 , Houston , Texas   77042 ,
United States
t  (713) 267 7600    f  (713) 267 7620    www.bristowgroup.com

--------------------------------------------------------------------------------


Appendix A


Terms and Conditions of
Employee Performance Cash Award
June 4, 2009






The Performance Cash Award by Bristow Group Inc. (the “Company”) made to you
effective as of the Award Date provides for the opportunity for you to receive,
if certain conditions are met, a cash payment (“Performance Cash”), subject to
the terms and conditions set forth in the Bristow Group Inc. 2007 Long Term
Incentive Plan (the “Plan”), the enclosed Prospectus for the Plan, any rules and
regulations adopted by the Compensation Committee of the Company’s Board of
Directors (the “Committee”), and this Award Letter.  Any capitalized term used
and not defined in the Award Letter has the meaning set forth in the Plan. In
the event there is an inconsistency between the terms of the Plan and the Award
Letter, the terms of the Plan control.
 


 
1. Determination of Earned Cash
 
(a) Earned Cash.  The exact amount of the Performance Cash that will actually be
earned by and awarded to you (the “Earned Cash”) will be based upon the level of
achievement by the Company of the performance standard described below over the
three-year period commencing April 1, 2009 and ending March 31, 2012 (the
“Performance Cycle”).  The determination by the Committee with respect to the
achievement of such performance standards will be made in the first quarter of
fiscal year 2013 after all necessary Company and peer information is
available.  The specific date on which such determination is formally made and
approved by the Committee is referred to as the “Determination Date.”  After the
Determination Date, the Company will notify you of the amount of Earned Cash, if
any, to be actually awarded to you. The payment of the Earned Cash will be made
no later than 2 ½ months after the end of the Performance Cycle.
 
The calculation of Earned Cash shall be based on the Company’s Total Shareholder
Return ranking compared to a defined peer group at the end of the Performance
Cycle as determined by the Committee in its sole discretion.  “Total Shareholder
Return” is defined for a given company as the change in share price plus
cumulative dividends paid, assuming dividend reinvestment during the Performance
Cycle, over share price at the beginning of the Performance Cycle of the
applicable company.  Earned Cash will be calculated by multiplying the target
Performance Cash by the appropriate percentage set
 

 
 
1

--------------------------------------------------------------------------------

 

forth below for the percentile rank achieved by the Company. For Total
Shareholder Return performance between the percentile ranks noted below, linear
interpolation will be used to calculate the exact amount of Earned Cash:
 
Percentile
Rank
 
Percentage
   
Level
           
75
 
200.00
%
 
Maximum
67
 
166.70
%
   
58
 
133.30
%
   
50
 
100.00
%
 
Target
42
 
83.30
%
   
33
 
67.70
%
   
25
 
50.00
%
 
Entry
Below 25th
 
ZERO
     

 
The Company’s defined “Peer Group” shall consist of the Company and the
following:
 
·  
Air Methods Corporation,

·  
Complete Production Services,

·  
Core Laboratories NV,

·  
Dril-Quip, Inc.,

·  
GulfMark Offshore, Inc.,

·  
Helix Energy Solutions Group Inc.,

·  
Hercules Offshore Inc.,

·  
Hornbeck Offshore Services, Inc.,

·  
NATCO Group Inc.,

·  
Oceaneering International, Inc.,

·  
Oil States International, Inc.,

·  
PHI, Inc.,

·  
Pride International, Inc.,

·  
Rowan Companies, Inc.,

·  
SEACOR Holdings Inc.,

·  
Superior Energy Services, Inc.,

·  
Tidewater Inc.

 
For calculation of Total Shareholder Return, the peer group will include those
of the above companies still in existence on the Determination Date adjusted as
determined by the Committee to account for mergers and acquisitions involving
members of the peer group. Except as provided in Sections 2 and 3 of this
appendix Total Shareholder Return must be positive regardless of ranking for any
Earned Cash to be awarded.
 
2

--------------------------------------------------------------------------------


(b) Committee Determinations. In accordance with the provisions of the Plan, the
Committee shall have the exclusive authority to make all determinations
hereunder, including but not limited to the ranking of the Company and its Peer
Group. Without limiting the foregoing, the Committee shall have absolute
discretion to determine the amount of Earned Cash to which you are entitled, if
any, including without limitation such adjustments as may be necessary in the
opinion of the Committee to account for changes since the date of the Award
Letter. Notwithstanding the foregoing, the Committee shall be precluded from
increasing the amount that would otherwise be obtainable upon the achievement of
the performance goals described in Section 1(a) above to the extent prescribed
by Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the applicable regulations, rulings, and notices thereunder. The Committee’s
determination shall be final, conclusive and binding upon you.  
 
2. Termination of Employment
 
(a) Termination of Employment in General.  Except as provided in this Section 2
and Section 3 of this Appendix, if your employment terminates prior to the
Determination Date, your Performance Cash Award shall be immediately forfeited,
and you will not be entitled to receive any Earned Cash.  
 
(b) Termination of Employment due to Death or Disability.  If your employment
terminates by reason of your death or Disability prior to the Determination
Date, your Performance Cash Award will no longer be subject to forfeiture for
termination of employment prior to the Determination Date, and you may still
become entitled to Earned Cash in accordance with Section 1 above if, and only
to the extent that, the Company achieves the performance standard described in
Section 1 above; provided, however, that the amount of Earned Cash otherwise
payable to you under Section 1 shall be prorated by the ratio of the number of
your months of continuous service from the beginning of the Performance Cycle to
the date of death or disability divided by thirty six..  For purposes of this
Appendix, Disability shall have the meaning given that term by the group
disability insurance, if any, maintained by the Company for its employees or
otherwise shall mean your complete inability, with or without a reasonable
accommodation, to perform your duties with the Company on a full-time basis as a
result of physical or mental illness or personal injury you have incurred for
more than 12 weeks in any 52 week period, whether consecutive or not, as
determined by an independent physician selected with your approval and the
approval of the Company.
 
(c) Termination of Employment due to Retirement.  If your employment terminates
prior to the Determination Date by reason of your retirement under a retirement
program of the Company or one of its Subsidiaries approved by the Committee
after you have both attained age 62 and completed five continuous years of
service (as determined by the Committee), your Performance Cash Award will no
longer be subject to forfeiture for termination of employment prior to the
Determination Date, and you may still become entitled to Earned Cash in
accordance with Section 1 above if, and only to the extent that, the Company
achieves the performance standard described in Section 1 above; provided,
however, that the amount of Earned Cash otherwise payable to you under Section 1
shall be prorated by the ratio of the number of your months of continuous
service from the beginning of the Performance Cycle to the date of retirement
divided by thirty six.  The payment of Earned Cash to U.S. taxpayers will be
made no later than 2 ½ months after the end of the Performance Cycle. Payment of
Earned Cash to non US taxpayers will be made in the next regularly scheduled
paycheck after the Determination Date.
 
3

--------------------------------------------------------------------------------


(d) Committee Determinations.  The Committee shall have absolute discretion to
determine the date and circumstances of the termination of your employment, and
its determination shall be final, conclusive and binding upon you.
 
3. Change in Control
 
If you are employed by the Company on the date of a Change in Control of the
Company, you will be entitled to receive Earned Cash in an amount equal to the
Target Level of your Performance Cash Award, and your Earned Cash will be paid
to you no later than 2 ½ months after the end of the taxable year in which the
Change in Control occurs.  A Change in Control of the Company shall be deemed to
have occurred as of the first day any one or more of the following conditions
shall have been satisfied:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or
 
(b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or
 
(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or
 
4

--------------------------------------------------------------------------------


(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.
 
4. Tax Consequences and Income Tax Withholding
 
(a) You should review the Plan Prospectus for a general summary of the U.S.
federal income tax consequences of your receipt of this Performance Cash Award
based on currently applicable provisions of the Code and related
regulations.  The summary does not discuss state and local tax laws or the laws
of any other jurisdiction, which may differ from U.S. federal tax law. Neither
the Company nor the Committee guarantees the tax consequences of your
Performance Cash Award.  You are advised to consult your own tax advisor
regarding the application of the tax laws to your particular situation.
 
(b) The Performance Cash Award under this Award Letter is subject to the
satisfaction of any applicable U.S. federal, state or local withholding tax
liability arising in connection with the award.  The Company will withhold the
necessary amount from your Earned Cash upon making payment to you as required by
law.  You may not elect for such withholding to be greater than the minimum
statutory withholding tax liability arising from the Performance Cash Award. 
 
(c) In addition, you must make arrangements satisfactory to the Committee to
satisfy any applicable withholding tax liability imposed under the laws of any
other jurisdiction arising from the Performance Cash Award hereunder.
 
5. Effect on Other Benefits
 
Income recognized by you as a result of this Performance Cash Award, and the
entitlement to and payment of your Earned Cash, will not be included in the
formula for calculating benefits under any of the Company’s retirement and
disability plans or any other benefit plans.
 
6.  Compliance With Laws
 
This Award Letter and your Performance Cash Award shall be subject to all
applicable federal and state laws. The Plan and this Award Letter shall be
interpreted, construed and constructed in accordance with the laws of the State
of Delaware without regard to its conflicts of law provisions, except as may be
superseded by applicable laws of the United States.
 
5

--------------------------------------------------------------------------------


7.  Miscellaneous
 
(a) Not an Agreement for Continued Employment or Services.  This Award Letter
and your Performance Cash Award will not, and no provision of this Award Letter
will be construed or interpreted to, create any right to be employed by or to
provide services to or to continue your employment with or to continue providing
services to the Company or the Company’s affiliates, or to the Parent or
Subsidiaries or their affiliates.  
 
(b) Community Property.  Each spouse individually is bound by, and such spouse’s
interest, if any, in this Performance Cash Award is subject to the terms of this
Award Letter.  Nothing in this Award Letter shall create a community property
interest where none otherwise exists.
 
(c) Amendment for Code Section 409A.  This Performance Cash Award is intended to
be exempt from Code Section 409A.  If the Committee determines that this
Performance Cash Award may be subject to Code Section 409A, the Committee may,
in its sole discretion, amend the terms and conditions of this Award Letter to
the extent necessary to comply with Code Section 409A or otherwise to exempt the
Performance Cash Award from Code Section 409A.  Notwithstanding the foregoing,
the Company shall not be required to assume any economic burden in connection
therewith.  
 
If you have any questions regarding your Performance Cash Award or would like to
obtain additional information about the Plan or the Committee, please contact
the Company’s General Counsel, Bristow Group Inc., 2000 W. Sam Houston Parkway
South, Suite 1700, Houston, Texas 77042 (telephone (713) 267 - 7600).   Your
Award Letter, the Plan and all attachments should be retained in your files for
future reference.
 



 
6

--------------------------------------------------------------------------------

 
